Citation Nr: 9921265	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  96-04 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for calcific 
tendinitis of the right shoulder, currently evaluated as 20 
percent disabling.  

2.  Entitlement to service connection for heart disease, to 
include as secondary to service-connected calcific tendinitis of 
the right shoulder.  

3.  Entitlement to service connection for bilateral leg 
condition, to include as secondary to service-connected calcific 
tendinitis of the right shoulder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and wife

ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
December 1950 to December 1954.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, 
which denied the benefits sought on appeal.  The veteran timely 
appealed those adverse determinations.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
determination of the appellant's appeal has been obtained by the 
RO.  

2.  Objective medical evidence reveals that the veteran's 
calcific tendinitis, shown on x-ray, is manifested primarily by 
shoulder motion slightly to moderately limited by pain; the 
veteran complains of constant right shoulder pain, worse on 
movement.  

3.  There is no competent medical evidence of a nexus or link 
between current heart disease and either active duty service, or 
service-connected calcific tendinitis of the right shoulder.  

4. There is no competent medical evidence of a nexus or link 
between a current bilateral leg condition, diagnosed as diabetic 
peripheral neuropathy and residuals of coronary artery bypass 
graft, and either active duty service, or service-connected 
calcific tendinitis of the right shoulder.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent for calcific tendinitis of the right shoulder have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5024, 5200, 5202, 5203  (1998).  

2.  The claim for service connection for heart disease is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  The claim for service connection for bilateral leg condition 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating - Right Shoulder

A.  Background

The veteran's service medical records show that in July 1954 an 
oxygen bottle fell against his right shoulder.  The report of his 
November 1954 separation examination shows that his upper 
extremities were normal.  Post-service, he underwent VA medical 
evaluation in November 1955, which revealed right shoulder pain 
and crepitus on forceful hyperabduction of the right arm.  As a 
result, the RO granted service connection for right shoulder 
strain, in December 1955, for which a noncompensable evaluation 
was assigned, effective from the first day following the day the 
veteran was separated from active duty.  

In July 1995, the disability evaluation for calcific tendinitis 
of the right shoulder was increased to 20 percent disabling on 
the basis of limitation of motion of the shoulder and finding of 
calcific tendinitis.  Information of record shows that the 
veteran is right hand dominant.  

In July 1996, the veteran filed a claim for increased rating of 
the right shoulder contending that he experiences constant pain 
in the shoulder and, although he can freely move the arm and 
shoulder, to do so only increases the pain.  As such, he 
maintains that more than a 20 percent disability evaluation is 
warranted.  

The veteran's VA outpatient treatment records for April 1994 to 
May 1995 reveal complaints of right shoulder pain in April 1994.  
In June 1995, he underwent VA examination that noted complaints 
of intermittent right shoulder pain.  Objective findings revealed 
no swelling or deformity of the right shoulder.  Range of motion 
of the shoulder was flexion to 100 degrees, abduction to 90 
degrees, external rotation to 45 degrees, and internal rotation 
to 45 degrees.  X-rays taken of the right shoulder revealed no 
evidence of fracture or any bony abnormality.  

The report of the veteran's August 1996 VA examination report of 
reveals complaints of right shoulder pain, which prevented him 
from lifting and doing other activities of that nature.  
Examination off both shoulders showed no differences in the two.  
There was no heat redness, no swelling, or deformity of any kind.  
There was no atrophy of the muscles of the shoulder girdle, nor 
in the muscles of the arm or hand.  The veteran stated that he 
could lift his arm fully over his head, but that it would be 
painful; therefore, the examining physician did not request that 
he do so.  However, the physician was able to see that the 
veteran's flexion, extension, and full rotations were normal.  X-
rays taken of the right shoulder revealed no abnormalities.  
There were no arthritic changes in the joint and no calcium 
deposits.  The bones had normal texture.  

During the veteran's personal hearing held at the RO before a 
hearing officer in August 1997, the veteran testified that if he 
were to reach over his head with his right arm once or twice, he 
could do it, but if would be painful, and he would have to stop 
for a half-hour.  

In June 1998, the veteran suffered left cerebrovascular accident 
that resulted in right hemiparesis, confining him to a 
wheelchair.  In July 1998, he underwent VA examination of his 
right shoulder.  By history, the examination report notes that, 
prior his stroke, the veteran had been experiencing constant 
right shoulder pain, which was made worse by cold and damp 
weather.  He had not used any braces nor had he undergone any 
right shoulder surgery.  On examination of the right shoulder, 
there was no evidence of dislocation or recurrent episodes of 
subluxation.  There was subacromial tenderness at the right 
shoulder with a significant intensely positive impingement sign.  
Passive range of motion of the right shoulder revealed flexion to 
140 degrees, abduction to 100 degrees, external rotation to 60 
degrees and internal rotation to 40 degrees.  Any attempt to 
passively move beyond the noted range of motion caused intense 
pain.  Because of right hemiplegia, he had zero motion activity 
in the right shoulder.  The physician's clinical impression was 
that the veteran's service-connected injury to the right shoulder 
had resulted in partial rotator cuff tear with calcific 
tendinitis and reduced range of motion, passively.  

B.  Analysis

As a preliminary matter, the Board finds that the veteran's 
increased rating claim for calcific tendinitis of the right 
shoulder is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  A mere allegation that a service-connected disability 
has become more severe is sufficient to establish a well-grounded 
claim for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 
337, 391 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The Board is satisfied that all relevant facts have been 
properly developed and that no further assistance to the veteran 
is required in order to comply with the duty to assist on this 
issue.  Id.  

VA utilizes a rating schedule as a guide in the evaluation of 
disabilities resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  The 
disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries and 
their residual conditions in civil occupations.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4.  It is thus 
essential, both in the examination and in the evaluation of 
disability, that each disability be reviewed in relation to its 
history.  See 38 C.F.R. § 4.41.  However, where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

The Board notes that, when evaluating musculoskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is demonstrated, 
and those factors are not contemplated in the relevant rating 
criteria.  See 38 C.F.R. § 4.40, 4.45, 4.59; see also Deluca v. 
Brown, 8 Vet. App. 202, 204-07 (1995).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  

When an unlisted condition is encountered, it will be permissible 
to rate under a closely related disease or injury in which not 
only the functions affected but also the anatomical localization 
and symptomatology are closely analogous.  See 38 C.F.R. § 4.20.  

In the veteran's case, his service-connected calcific tendinitis 
of the right shoulder is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5024-5202.  Calcific tendonitis is rated as 
analogous to tenosynovitis under Diagnostic Code 5024, which, in 
turn, is rated, as degenerative arthritis, on the basis of 
limitation of motion of the affected area, which has been 
confirmed by X-ray findings.  Diagnostic Code 5202 is cited to 
reflect that the affected area being evaluated in the veteran's 
case is his shoulder, specifically his right shoulder.  See 
38 C.F.R. §§ 4.20, 4.27.  

Limitation of motion of the shoulder is rated under Diagnostic 
Code 5201.  The veteran is right hand dominant, and under that 
code a 20 percent evaluation is warranted for limitation of 
motion of the major arm when motion is possible to the shoulder 
level.  A 30 percent evaluation requires that motion be limited 
to midway between the side and shoulder level.  A 40 percent 
evaluation requires that motion of the major arm be limited to 25 
degrees from the side.  See 38 C.F.R. § 4.71a.  

Prior to the veteran's June 1998 stroke, which resulted in right 
hemiparesis, he complained of constant right shoulder pain and 
stated that, although he could freely move his right arm and 
shoulder, to do so only increased the pain.  Ranges of motion 
studies performed prior to the veteran's June 1998 stroke 
demonstrated that he could raise his right arm above shoulder 
level, as manifested by flexion to 100 degrees during his June 
1995 VA examination and, during his August 1996 VA examination, 
he related he could raise his arm over his head but it would be 
painful, so the examiner did not request that he do so. 

Since the veteran's stroke in June 1998, for which he is not 
service connected, he has not been able to actively raise his 
right arm.  During his July 1998 VA examination, he was still 
complaining of constant right shoulder pain.  Since he was unable 
to actively raise his right arm, ranges of motion were performed 
with the assistance of the examiner.  Those ranges of motion 
revealed right shoulder flexion to 140 degrees, abduction to 100 
degrees, external rotation to 60 degrees, and internatal rotation 
to 40 degrees.  Any attempt to move beyond those ranges recorded 
by the examiner caused the veteran intense pain.  

Thus, the Board finds that the objective medical evidence reveals 
that the veteran's calcific tendinitis, shown on x-ray, is 
manifested by shoulder motion slightly
to moderately limited by pain.   See 38 C.F.R. § 4.71, Plate I 
(indicating standard range of motion of the shoulder from 0 
degrees to 180 degrees for flexion, 0 degrees to 180 degrees for 
abduction, 0 degrees to 90 degrees for external rotation, and 0 
degrees to 90 degrees for internal rotation).  The Board 
acknowledges that the veteran complains of constant right 
shoulder pain, worse on movement.  However, there is no medical 
indication that the veteran suffers from such debilitating pain 
as to warrant assignment of an evaluation higher than 20 percent.  
Given the minimal clinical findings, to include painful motion, 
the Board must conclude that his disability results in impairment 
comparable to motion limited to shoulder level, which is 
consistent with the currently assigned 20 percent evaluation.  In 
the absence of medical evidence showing a greater limitation of 
motion of the right shoulder, such as an inability to have the 
right arm raise more than midway between his side and shoulder 
level or more than 25 degrees from his side, a disability 
evaluation in excess of 20 percent based on limitation of motion 
is not warranted.  

Furthermore, there is no basis for granting a higher evaluation 
under any other potentially applicable diagnostic code.  By 
history, the veteran had not used any braces nor had he undergone 
any surgery on his right shoulder.  Medical evidence has 
consistently revealed no swelling, muscle spasm or deformity of 
the right shoulder.  In the absence of medical evidence of right 
shoulder ankylosis, dislocation, nonunion or malunion of the 
shoulder resulting in deformity or impairment, a higher 
evaluation is not warranted under Diagnostic Codes 5200, 5202, or 
5203.  

In view of the foregoing, the Board finds that the currently 
assigned evaluation of 20 percent for the impairment of the 
veteran's right shoulder under Diagnostic Code 5024-5202 fully 
comports with the applicable schedular criteria, and takes into 
consideration functional loss due to pain and other 
considerations.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  However, absent more 
significant objective evidence of functional loss, a higher 
rating is not warranted.  

The above discussion is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the Board notes that there is no indication that 
the schedular criteria are inadequate to evaluate the veteran's 
right shoulder disability.  He has not undergone surgery on his 
right shoulder.  The Board notes that there has been no showing 
that his right shoulder disability, in and of itself, has caused 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation), or necessitated 
frequent periods of hospitalization, or that the disability 
otherwise has rendered impracticable the application of the 
regular schedular standards.  In the absence of evidence of such 
factors, the Board is not required to remand this mater to the RO 
for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  

II.  Service Connection

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability was 
incurred during active service or, if preexisting active service, 
was aggravated therein.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  When a disease is first diagnosed after service, 
service connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during the 
veteran's service, or by evidence that a presumption period 
applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309; Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a).  Section 3.310(a) 
has been interpreted as authorizing a grant of service connection 
for disability caused by a service-connected disability, and for 
the degree of additional disability resulting from aggravation of 
a nonservice-connected disability by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The preliminary question to be answered, however, is whether the 
veteran has presented evidence of well-grounded claims.  A well-
grounded claim is not necessarily a claim that will ultimately be 
deemed allowable.  It is a plausible claim, properly supported 
with evidence.  See 38 U.S.C.A. § 5107(a); Epps v. Gober, 126 
F.3d 1464 (1997); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent to 
the claim, and the claim must fail.  See Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Three types of evidence must be presented in order for a claim 
for service connection to be well grounded:  (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  See Epps, 126 F.3d at 1468.  

Alternatively, a claim may be established as well grounded 
pursuant to the chronicity provision of 38 C.F.R. § 3.303(b).  
That provision is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service, or 
during an applicable presumption period, and still has such 
condition.  Such evidence must be medical unless it relates to a 
condition as to which, under he court's case law, lay observation 
is competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent evidence 
relates the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  


A.  Heart Disease

Essentially, the veteran contends that he experienced some chest 
pains and shortness of breath while on active duty after he 
injured his right shoulder.  He also maintains that his heart 
disease was caused by his service-connected right shoulder 
disability.  

The veteran's service medical records show his heart was normal 
at his enlistment examination and at his separation examination.  
There are no indications that he was ever treated for complaints 
of chest pain or shortness of breath while on active duty.  His 
blood pressure readings were consistently recorded in the normal 
range.  

Post-service, the veteran underwent VA examination in November 
1955.  The report of that examination does not contain any 
complaints or findings pertaining to any symptomatology 
associated with hypertension or heart disease.  Likewise, the 
veteran's private medical examination report of September 1958 
makes no mention of any complaints or findings pertaining to 
hypertension or heart disease.  

In March 1992, the veteran's private medical records note a ten-
year history of diabetes, controlled with oral hypoglycemic, 
hypertension and blurred vision.  At that time, medical 
evaluation found that his heart was normal.  

In July 1994, the veteran underwent five-vessel bypass surgery in 
a VA facility.  According to the hospital admission notes, two 
years previously he had been feeling fine when he experienced an 
attack of right shoulder pain and pain in his right chest on 
lifting.  He had taken Tylenol, which had not relieved the pain.  
He experienced repeated attacks of the same pain afterward and 
had gone to the hospital for a work-up.  An MRI of his shoulder 
was done and no abnormality was found.  A positive sinus 
tachycardia was revealed and he was referred for cardiac 
catheterization, which was performed in June 1994.  As a result, 
surgery was suggested and he was admitted to the hospital in July 
1994.  At hospital admission, the veteran related a two-year 
history of right shoulder pain and a three-month history of chest 
pain and shortness of breath.  

The veteran's VA outpatient treatment records for April 1994 to 
October 1997 reflect treatment for complaints of right shoulder 
pain, diabetes mellitus, diabetic retinopathy, and follow-up for 
coronary artery disease.  The reports of his June 1995 and August 
1996 VA examinations indicate that they were for orthopedic 
purposes.  In June 1998, the veteran was hospitalized in a VA 
facility for left cerebrovascular accident with right 
hemiparesis.  The report of the veteran's July 1998 VA 
examination notes that he was wheelchair bound because of his 
recent stroke effecting right hemiplegia.  

In August 1997, the veteran and his wife testified at a personal 
hearing held before a hearing officer at the RO.  During the 
hearing, testimony was presented in which the veteran asserted 
that his heart condition was first manifested by right shoulder 
pain and shortness of breath, which he experienced shortly after 
his in-service right shoulder injury.  His wife also testified 
she had noticed that he had experienced shortness following the 
above-mentioned injury.  

The veteran's VA outpatient treatment records for April and May 
1998, and April 1999 show medical evaluation for heart disorder.  
Also, pursuant to the veteran's request, the VA physician added a 
note to the April 1999 record to the effect that the veteran had 
related to him that fifty years ago during WWII he was struck in 
the right chest and right shoulder by an air tank and that he had 
a large hematoma in the injured area and that he was told two 
months later while in service that he had heart damage.  The 
physician further noted that he could not personally either 
confirm nor deny this history but have included it in this note 
per the veteran's request.  The veteran also stated he was having 
annual mammograms prior to his stroke but not since then and 
requested a mammogram.  

Analysis

The veteran's service medical records do not reflect any 
complaints or symptomatology associated with hypertension or 
heart disease.  Likewise, his VA examination report of November 
1955 and private medical evaluation report of September 1958 both 
fail to note any complaints or findings pertaining to either 
hypertension or heart disease symptomatology.  Therefore, there 
is no competent medical evidence that the veteran had 
hypertension or heart disease either while he was in service or 
within the one-year presumptive period following his separation 
from active duty in December 1954.  See 38 U.S.C.A. §§ 1101, 1112 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

It is not until over thirty-seven years after the veteran's 
separation from active duty that any indication of hypertension 
is noted.  Such information is contained in a 1992 private 
medical report noting a ten-year history of hypertension.  He 
underwent heart bypass surgery in 1994, almost forty years after 
his separation from active duty.  Furthermore, there is no 
competent medical opinion of a nexus or link between the 
veteran's recently reported coronary artery disease and any in-
service incident or disease.  Likewise, there is no competent 
opinion of a nexus or link between the veteran's current heart 
condition and his only service-connected disability, calcific 
tendinitis of the right shoulder.  Although the VA physician 
included a note in the veteran's VA outpatient treatment record 
of April 1999, pursuant to the veteran's request, information 
recorded by medical examiner, unenhanced by any additional 
medical comment by the examiner, is not competent medical 
evidence required for veteran's service connection claim to be 
well-grounded for purposes of triggering Secretary of Veterans 
Affairs' duty to assist.  See LeShore v. Brown, 8 Vet. App. 406 -
7 (1995).   

While the veteran may well believe that his coronary artery 
disease was first manifested while he was on active duty 
following his right shoulder injury and that the disease was 
caused by his right shoulder disability, his claim fails in the 
absence of a medical opinion linking the symptomatology of his 
current heart condition to either an in-service incident or 
disease, or to his service-connected right shoulder disability.  
In this regard, the Board would emphasize that it is the province 
of trained health care professionals to enter conclusions that 
require medical opinion such as the diagnosis of a disability, or 
an opinion as to the etiology of that disability.  As the veteran 
is a lay person without medical training or expertise, he is not 
competent to render an opinion on a medical matter (here, medical 
causation); hence, his contentions in this regard have no 
probative value.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 (1991).  A 
claim must be supported by evidence and sound medical principles, 
not just assertions.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

B.  Bilateral Leg Condition

The veteran asserts that his bilateral leg condition is 
associated with his service-connected right shoulder disability.  
He maintains that he was seen for complaints of right shoulder 
pain and subsequently a heart condition was found that resulted 
in bypass surgery.  The surgery used veins from his legs in 
grafting the bypass resulting in pain and, prior to his stroke in 
1998, an inability to walk without the aid of a cane.  

The veteran's service medical records make no reference to any 
complaints pertaining to his legs.  At service entry and 
separation, his lower extremities were considered normal.  

The VA examination report of November 1955 and private medical 
evaluation report of September 1958 do not reflect any 
symptomatology associated with his lower extremities.  The 
operation report of the veteran's bypass surgery on July 25, 
1994, notes that a harvesting of leg veins was performed.  The 
greater saphenous was harvested for the length of 45 cm. from the 
left leg and for 30 cm. from the right leg.  Both incisions were 
started from the upper thighs.  In December 1994, his private 
physician noted that the veteran had a long history of diabetes 
mellitus with peripheral neuropathy, peripheral vascular 
complications and diabetic neuropathy.  

In December 1996, the veteran underwent amputation of his left 
second toe.  The initial diagnosis was osteomyelitis of the toe.  
Further testing found septicemia and, since he had a hammer 
shaped toe, he agreed to amputate the toe after having a bone 
scan confirm osteomyelitis.  

During the veteran's personal hearing of August 1997, he 
testified that his legs were painful following his bypass surgery 
in July 1994.  He maintains that the stitches became infected and 
that it took over three months for his legs to heal.  At the time 
of the hearing, he maintained that he found it difficult to walk 
because of the condition of his legs.  In letters submitted to 
the VA in March 1998, the veteran's wife and daughter wrote that 
the veteran had right shoulder pain for as long as they could 
remember which caused him discomfort.  As the years went on, the 
pain became progressively worse and he sought medical attention.  
A heart condition was discovered, which led to bypass surgery and 
saphenous vein harvesting.  It was their belief that the injury 
to his right shoulder put a strain on his heart muscle, caused 
blockage, and resultant heart condition.  

Analysis

The veteran's service medical records do not show any indication 
of lower extremity injury or disease; as such, no chronic lower 
extremity condition was shown in service.  It was not until many 
years after his separation from active duty that he developed 
diabetes mellitus with accompanying diabetic peripheral 
neuropathy.  He is not service-connected for those disabilities.  
Forty years after his separation from active duty service, he 
underwent bypass surgery, which included saphenous vein 
harvesting for both legs.  However, for the reasons noted above, 
the veteran is not service connected for heart disease.  The 
evidence contains no competent medical opinion that the veteran's 
current bilateral leg conditions, diagnosed as peripheral 
neuropathy and residuals of saphenous vein harvesting, are to the 
veteran's active military service, and, likewise, no competent 
medical opinion, of a nexus or link between his bilateral leg 
conditions and his sole service-connected disability, calcific 
tendinitis of the right shoulder.  

The Board acknowledges the veteran's belief that his bilateral 
leg conditions are the ultimate cause of the injury he sustained 
to his right shoulder while on active duty service.  However, his 
claim fails in the absence of competent medical evidence, medical 
opinion, linking any currently noted leg condition to either an 
in-service injury or disease or to his service-connected calcific 
tendinitis of the right shoulder.  As noted earlier in this 
decision, as a lay person without medical training or expertise, 
the veteran is not competent to render an opinion on a medical 
matter (here, medical causation); hence, his contentions in this 
regard have no probative value.  See Jones, 7 Vet. App. at 137; 
Espiritu, 2 Vet. App. at 294-95.  A claim must be supported by 
evidence and sound medical principles, not just assertions.  See 
Tirpak, 2 Vet. App. at 611.

C.  Conclusion

For all the foregoing reasons, the Board must conclude that the 
veteran has not submitted evidence sufficient to justify a belief 
by a fair and impartial individual that his claims for service 
connection for heart disease and bilateral leg conditions are 
well grounded.  As the duty to assist has not been triggered by 
evidence of well-grounded claims, there is no duty to assist the 
veteran in developing the record to support his claims for 
service connection.  See Epps, 126 F.3d at 1468.  Furthermore, 
the Board is aware of no circumstances that would put the VA on 
notice that any additional relevant evidence may exist which 
could be obtained that, if true, would well-ground the veteran's 
service connection claims.  See McKnight v. Gober, 131 F.3d 1483, 
1485 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1996).  

The Board also notes that the RO set forth the legal requirement 
of presenting a well-grounded claim in its January 1997 Statement 
of the Case.  The Board finds that the duty to inform the veteran 
of evidence needed to complete his application for benefits has 
been met.  See 38 C.F.R. § 5103; Robinette v., Brown, 8 Vet. App. 
69, 77-78 (1996).  

ORDER

A disability evaluation in excess of 20 percent for calcific 
tendinitis of the right shoulder is denied.  

In the absence of evidence of a well-grounded claim, service 
connection for heart disease is denied.  

In the absence of evidence of a well-grounded claim, service 
connection for a bilateral leg condition is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

